The Court:
The only question to which our attention is called in this case relates to the decision of the Court below in granting a nonsuit. That the cause took this course on the trial appears from a recital in the judgment entry found in the transcript. There is no statement or bill of exceptions setting forth the evidence oh which the Court determined to grant the motion for a nonsuit. Such being the case, the ruling of the Court below can not be reviewed here. (Levy v. Getleson, 27 Cal. 685; Ringgold v..Haven, 1 id. 108.)
Judgment affirmed.